Citation Nr: 1433827	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  08-26 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.  

2.  Entitlement to an initial compensable evaluation for post-operative residuals of a nasal septum injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from November 2003 to August 2007.  

This matter initially came before the Board of Veterans' Affairs (Board) on appeal from a March 2008 decision by the RO which, in part, granted service for residuals of nasal septum injury and assigned a noncompensable evaluation, and denied service connection for a sleep disorder.  The Board remanded the appeal for additional development in June 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In this case, the Veteran was scheduled for a videoconference hearing in September 2009.  However, in August 2009, within 60 days of notification of the scheduled hearing, the Veteran notified VA that he was unable to attend the hearing.  (See Veteran's August 2009 letter).  At that time, the Veteran did not request to reschedule another hearing.  In August 2012, the Veteran submitted additional evidence related, in part, to his claim for an increased rating, and indicated that he wanted to be scheduled for a videoconference hearing.  (See August 2012 VA Form 9).  However, it does not appear that any action was taken on the Veteran's request.  Accordingly, a videoconference hearing must be scheduled before deciding this appeal, with notice sent to the Veteran's address of record.  38 C.F.R. §§ 20.700(a), 20.702(c) (2013).  

In view of the recent developments, this case is REMANDED to the RO for the following:  

The Veteran should be scheduled for a videoconference hearing before a member of the Board as soon as practicable.  

By this REMAND, the Board intimates no opinion; either legal or factual, as to any final determination warranted in this case.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

